PER CURIAM.
Plaintiff appeals an order dismissing with prejudice his second amended complaint. We have reviewed the dismissed complaint and considered the arguments of counsel. We conclude that plaintiff’s allegations state a cause of action for libel and slander (per se and per quod). Of course, we do not at this time determine the merits of plaintiff’s allegations, or whether there are affirmative defenses available to the defendants which might defeat plaintiff’s claim.
REVERSED and REMANDED for further proceedings consistent with this opinion.
DOWNEY and ALDERMAN, JJ., and PARHAM, HARRY C., Associate Judge, concur.